Citation Nr: 1411835	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-33 671	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for diabetes mellitus, type 2.

4.  Entitlement to service connection for heart disease.  

5.  Entitlement to service connection for depression.  

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for respiratory disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2012 the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the hearing the Veteran's representative submitted additional evidence.  During the hearing the Veteran waived initial RO review of this evidence, and the Board has accepted it for inclusion in the evidence of record on appeal. 38 C.F.R. § 20.800.

In a rating decision in March 2012, the RO denied service connection for posttraumatic stress disorder and for a lung condition.  The Veteran then filed a timely notice of disagreement, but the RO has not yet issued a statement of the case.  The two claims are REMANDED to the RO via the Appeals Management Center in Washington, DC..









FINDINGS OF FACT

1.  Hypertension was not affirmatively shown to have had onset during service; hypertension as a chronic disease was not manifested to a compensable degree within one year after the separation from service; hypertension is not otherwise related to an injury, disease, or event in service; and hypertension is not caused by or made permanently worse by service-connected left ear hearing loss and tinnitus.

2.  Gastroesophageal reflux disease was not affirmatively shown to have had onset during service and is not otherwise related to an injury, disease or event in service.

3.  Diabetes mellitus, type 2, was not affirmatively shown to have had onset during service; diabetes mellitus as a chronic disease was not manifested to a compensable degree within one year after the separation from service; and, diabetes mellitus is not otherwise related to an injury, disease, or event in service.

4.  Heart disease was not affirmatively shown to have had onset during service; heart disease, cardiovascular disease, as a chronic disease was not manifested to a compensable degree within one year after the separation from service; heart disease is not otherwise related to an injury, disease, or event in service; and heart disease is not caused by or made permanently worse by service-connected left ear hearing loss and tinnitus

5.  Depression was not affirmatively shown to have had onset during service and is not otherwise related to an injury, disease or event in service; and depression is not caused by or made permanently worse by service-connected left ear hearing loss and tinnitus.







CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The criteria for service connection for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  The criteria for service connection for heart disease have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

5.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters in August 2009 and in October 2009.  

The Veteran was notified of the evidence needed to substantiate a claim for service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 


As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records, VA records, private records, and records of the Social Security Administration. 

Because there is no evidence that hypertension, gastroesophageal reflux disease, diabetes mellitus, type 2, and heart disease may be associated with an established injury or disease or event in service, a VA medical examination or VA medical under the duty to assist is not necessary to make a decision.  38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

On the claim of service connection for depression, in June 2011, VA obtained a medical opinion in conjunction with a VA examination.  As the VA medical opinion was based on the Veteran's medical history and as the VA examiner supported the conclusion reached in the opinion with an analysis that is adequate for the Board to consider and weight against contrary opinions and as the VA examination described the disabilities in sufficient detail so that the Board's review of the claims is a fully informed one, the VA medical opinion and VA examination are adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  




As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 




If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as cardiovascular-renal disease including hypertension and heart disease, and diabetes mellitus, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1). 

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  





When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

Hypertension and Heart Disease

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of hypertension or of heart disease.  On separation examination in November 1970, blood pressure was 116/64 and the clinical evaluation of the heart and vascular system was normal.

After service, private medical records show that in March 1996 the Veteran was being followed for elevated blood pressure.  In April 1996, an angiogram ruled out coronary artery disease.  The clinical impression was hypertensive cardiovascular disease.  

Records of the Social Security Administration show that the Veteran was determined to be disabled since March 1996 because of cardiomyopathies.



VA records show that in January 2006 the Veteran's problems list included coronary artery disease, single vessel, diagnosed in 2003.  In April 2009, ischemic heart disease was among the Veteran's active health problems.  

In November 2012, the Veteran's testimony did not address hypertension or heart disease.

In June 2013, a private physician stated hearing loss and tinnitus exacerbated hypertension and heart disease.   

Gastroesophageal Reflux Disease

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of gastroesophageal reflux disease (GERD).

After service, private medical records in April 1996 show that the Veteran presented with symptoms of a hiatal hernia and he was taking antacids.  In May 1996, the clinical impression was probable GERD.  

VA records from 1997 to 2008 show a history of GERD. 

In November 2012, the Veteran's testimony did not address gastroesophageal reflux disease.

Diabetes Mellitus, Type 2

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of diabetes mellitus, type 2.  On separation examination in November 1970, the endocrine system was normal and the laboratory values were negative for glucose.  

After service, VA records in February 2004 document diabetes mellitus, type 2.


In November 2012, the Veteran's testimony did not address diabetes mellitus, type 2.

Depression 

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of depression.  On separation examination in November 1970, the psychiatric evaluation was normal.   

After service, VA records in February 2011 show that the Veteran was referred for evaluation of depression.  The pertinent diagnosis was major depressive disorder.  In May 2011, a VA physician expressed the medical opinion that it was more likely than not that the service-connected hearing loss caused depression, but deferred to a psychiatrist and audiologist for their professional opinions on the matter if needed.  In November 2012, the same VA physician again expressed the opinion that it was more likely than not that the service-connected left ear hearing loss caused depression. 

In June 2011, on VA examination, the Veteran described an in-service event unrelated to combat, fear of hostile military, or terrorist activity, or a personal assault, that caused depression.  The VA examiner, a psychologist, noted that the Veteran seemed very anxious to impress with the severity of his symptoms.  The VA examiner stated that the Veteran was not a reliable historian, because there were contradictions between the Veteran's current statements and his previous statements in the record.

The VA examiner stated that it could not be stated without resorting to mere speculation whether the current disorder was related to military service or to service-connected tinnitus.  





The VA examiner stated it was implausible that the Veteran would have had the symptoms the Veteran currently described without having made some mention of the symptoms in previous examinations, but there was no such evidence. 

The VA examiner stated that the Veteran had a number of events between service and currently that could also have contributed to depression, including major health problems that required the Veteran to use oxygen and severely limited his ability to interact with his environment and the Veteran had not been worked for more than 25 years.  The diagnosis was major depressive disorder.  The VA examiner stated it was at least as likely as not the Veteran's depression was due to other factors than military service.  The VA examiner stated that given the Veteran's current presentation the Veteran could not be considered a completely reliable historian as the Veteran tended to exaggerate his distress.  

In November 2012, the Veteran testified that his depression began with ringing in his ears and hearing loss.  

In June 2013, a private physician stated that the Veteran suffered from depression due to service-connected significant tinnitus and hearing loss.   

Analysis 

On the basis of the service treatment records alone, neither hypertension, nor gastroesophageal reflux disease, nor diabetes mellitus, type 2, nor heart disease, nor depression was affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.   







As hypertension, diabetes mellitus, type 2, and heart disease are chronic diseases under 38 C.F.R. § 3.309(a), the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) are addressed.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease). 

However the Veteran has not asserted and the record does not show that either hypertension, or diabetes mellitus, type 2, or heart disease was manifested during service so that chronicity does not apply and as symptoms of the claimed diseases were not "noted during service" under 38 C.F.R. § 3.303(b), continuity of symptomatology avenue to service connection is not available.  

As for gastroesophageal reflux disease and depression, neither is a chronic disease listed in 38 C.F.R. § 3.309, and the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply.  See Walker, at 1338-40.  

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).






Lay Evidence 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  Stated differently competent lay evidence is capable of lay observation and does not require specialized education, training, or experience.

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Neither hypertension, nor gastroesophageal reflux disease, nor diabetes mellitus, type 2, nor heart disease, nor depression is capable of lay observation, that is, a simple medical condition, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  

Also neither hypertension, nor gastroesophageal reflux disease, nor diabetes mellitus, type 2, nor heart disease, nor depression is a type of condition under case law that have been found to be a simple medical condition.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation).
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer); and see Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant). 

Applying the guidance of current case law, hypertension, gastroesophageal reflux disease, diabetes mellitus, type 2, and heart disease are internal disease processes more analogous to rheumatic fever than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  And depression, a mental disorder, is specifically in the province of medical professionals to diagnose.  For this reason, none of the claimed disabilities is a type of condition under case law that has been found to be capable of lay observation.

The Board concludes that neither hypertension, nor gastroesophageal reflux disease, nor diabetes mellitus, type 2, nor heart disease, nor depression is capable of lay observation by Jandreau or by case law.  As the claimed disabilities are not capable of lay observation, the claimed disabilities are not simple medical conditions that the Veteran as a lay person is competent to identify, including whether or not major depressive disorder, not simply symptoms of depression, was present in service or to offer an opinion on whether hypertension or heart disease or depression are caused by or made worse by service-connected left ear hearing loss and tinnitus. 

As the claimed diseases are not simple medical conditions by Jandreau and by case law, and as no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify, that is, diagnose the claimed disabilities, or to express an opinion on the cause of the claimed disabilities as any inference based on what is not personally observable cannot be competent lay evidence, the Veteran's lay evidence is not competent evidence and the lay evidence is excluded, that is, not to be considered as evidence favorable to the claims.  



Medical Evidence 

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  As for disabilities that are chronic diseases the record shows that the hypertension was first documented in 1996, diabetes mellitus, type 2, was first documented in 2004, and heart disease, coronary artery disease, was first documented in 2006 with a history of heart disease since 2003.  In each instance, the disabilities that are chronic diseases were manifested no earlier than 1996, about 20 years after the Veteran's separation from service and well beyond the one-year presumptive period following separation from service in 1971 and presumptive service connection as chronic diseases under 38 U.S.C.A.§ 1112 and 38 C.F.R. §§ 3.307, 3.309 is not warranted.  As for the disabilities that are no chronic diseases, gastroesophageal reflux disease was first shown in 1996 and depression in 2011. 

As for the Veteran describing symptoms that later support a diagnosis by a medical professional, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

There is no competent medical evidence that associates hypertension, or gastroesophageal reflux disease, or diabetes mellitus, type 2, or heart disease, or depression to an established injury, disease, or event in service.  And there is no competent evidence that either gastroesophageal reflux disease or diabetes mellitus, type 2, is caused by or aggravated by service-connected left ear hearing loss and tinnitus. 







Medical Opinions 

It is the Board's duty to assess the credibility and probative value of evidence.  With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3   (2008). 

Hypertension and Heart Disease 

There is competent medical evidence that service-connected left ear hearing loss and tinnitus exacerbate hypertension and heart disease.  

As exacerbation is a synonym for aggravation, aggravation for the purpose of VA disability compensation has a specific meaning, in this case, that the service-connected left hearing loss and tinnitus permanently increased the severity of hypertension or heart disease not due to the natural progress of the nonservice-connected disability.  

As the medical opinion does not offer a rationale or explain how the service-connected left hearing loss and tinnitus permanently increased the severity of hypertension or heart disease, the Board is left with a bare conclusion and a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); see Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  



In the medical opinion, the physician does not cite or refer to evidence in the record of the baseline level of severity of either hypertension or heart disease before there was an increase in severity due service-connected left hearing loss and tinnitus as concluded in the opinion.  As the medical opinion is not equivocal and in the absence a factual predicate in the record for the conclusion reached in the opinion, VA is not required to further develop the claim on the theory of secondary service connection under 38 C.F.R. § 3.310.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Depression 

As for the medical evidence on the question of whether service-connected left ear hearing loss or left ear hearing loss and tinnitus caused depression, there is evidence for and against the claim. 

As for the medical opinions favorable to the claim, one VA physician stated that that left ear hearing loss caused depression, referring to hearing loss on the list of the Veteran's health problems.  The list also included more than 20 nonservice-connected health problems and the Veteran was on 30 different medications.  As the opinion does not explain how hearing loss caused depression over the other nonservice-connected health problems, the opinion is a bare conclusion, which has little probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for the opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  

As for the medical opinion of a private physician that left ear hearing loss and tinnitus caused depression, there is no rationale or explanation of how the service-connected left hearing loss and tinnitus were selected among the Veteran's many other health problems.  A bare conclusion without a basis for the opinion goes to the weight or credibility of the evidence.  





The medical evidence against the claim consists of the report of VA examination in June 2011.  The VA examiner, a psychologist, stated that the Veteran was not a reliable historian, because the Veteran tended to exaggerate his distress and because there were contradictions between the Veteran's current statements and his previous statements in the record.  The VA examiner stated it was implausible that the Veteran would have had the symptoms of depression the Veteran currently described without having made some mention of the symptoms in previous examinations, but there was no such evidence.  The VA examiner stated that it could not be stated without resorting to mere speculation whether the current psychiatric disorder was related to military service or to service-connected tinnitus.  

The VA examiner explained that the Veteran had a number of events between service and currently that could also have contributed to depression, including major health problems that required the Veteran to use oxygen and severely limited his ability to interact with his environment and the Veteran had not worked for years.  The record show that since 1996 the Veteran has been on Social Security due to cardiomyopathies and a back disability.  

As the opinion of the VA examiner is based on the Veteran's medical history so that the disability picture considered is factually accurate and as the VA examiner, a psychologist, applied valid medial analysis to the facts of the case in order to reach the conclusion reached in the opinion, the opinion is persuasive evidence which opposes rather than supports the claim.  And the opinion outweighs the favorable medical opinions to the extent the favorable medical opinions have any probative value.







Conclusion 

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claims of service connection for hypertension, gastroesophageal reflux disease, diabetes mellitus, type 2, heart disease, and depression, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for hypertension is denied.

Service connection for gastroesophageal reflux disease is denied.

Service connection for diabetes mellitus, type 2, is denied.

Service connection for heart disease is denied.

Service connection for depression is denied.


REMAND

In a rating decision in March 2012, the RO denied the claims of service connection for posttraumatic stress disorder and for lung disease.  In August 2012, the Veteran filed a timely notice of disagreement, which was acknowledged by the RO, but as the RO has not yet had the opportunity to furnish the Veteran a statement of the case, addressing the claims, the Board must remand the claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  




Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a statement of the case on the claims of service connection for posttraumatic stress disorder and for lung disease.  In order to perfect an appeal of the claims, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


